Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 & 13 are objected to because of the following informalities:
Regarding claim 1, “quantitative ultrasound examination comprise” should read –quantitative ultrasound examinations comprise--.
Regarding claim 13, “including a defined a region” should read –including a defined region--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 & 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “quantitative ultrasound imaging” in claims 1, 13, & 15 does not have a mutually agreed upon definition in the art.  For example, [0001] & [0036] in the specification and claim 1 cite shear wave, strain, attenuation, elasticity, and backscatter imaging of tissue as non-limiting examples of quantitative ultrasound examinations.  However, Cloutier (see attached) states in the abstract and 
Claim 15 recites the limitation “the display”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12, 14, & 17-20 depend from claims 1, 13, & 15, respectively, and, therefore, inherit the deficiencies of their parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kuroiwa (US 2016/0007955).
Regarding claim 13, Kuroiwa teaches a method for region of interest (ROI) positioning in quantitative ultrasound imaging with an ultrasound scanner (ultrasound probe 4, [0019]), the method comprising:
storing a quantitative ultrasound image (S3, [0050]) including a defined region of interest ([0020]), B-mode data outside the defined region of interest (Figure 2, [0030]), and values (Doppler spectrum data, [0023]) of a quantitative ultrasound parameter (flow velocity, [0003]);
receiving input (instruction, [0052]) of a relative position of a transducer probe to the patient (S5, [0052]), the relative position being for when the quantitative ultrasound image is generated ([0052]-[0053]); and
storing the relative position linked with the quantitative ultrasound image (S10, [0059]).
Figure 2 illustrates ROI 300 as well as B-mode data outside the ROI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, & 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa in view of Mihailescu (US 2013/0237811).
Regarding claim 1, Kuroiwa teaches a method for region of interest (ROI) positioning in quantitative ultrasound imaging with an ultrasound scanner (ultrasound probe 4, [0019]), the method comprising:
displaying an indicator of the ROI (ROI guide marker, [0095]) for first anatomy of a patient from a previous quantitative ultrasound examination (past ultrasonic scan, [0095]), the indicator being different than a representation of the ROI (ROI 300, [0030]); and
performing another quantitative ultrasound examination (current ultrasonic scan, [0095]) with the ROI for this other quantitative ultrasound examination positioned on the first anatomy of the patient based, in part, on the indicator ([0095]).
Paragraph [0095] teaches using the ROI of the past ultrasonic scan to guide the positioning of the ROI for the current ultrasonic scan in order to perform the imaging procedure at identical positions.

Mihailescu teaches that the previous (saved spatially registered scan, [0017]) and other quantitative ultrasound examinations (second spatially registered scan, [0017]) comprise backscatter imaging of tissue ([0080]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kuroiwa such that the previous and other quantitative ultrasound examinations comprise backscatter imaging of tissue as taught by Mihailescu.  Backscatter imaging can provide precise positional data to aid in the positioning of a region of interest.
Regarding claim 2, Kuroiwa in view of Mihailescu teach the method of claim 1, and Kuroiwa further teaches that displaying comprises displaying an image of the first anatomy from the previous quantitative ultrasound examination ([0042]), the image including a graphic for the ROI for the previous quantitative ultrasound examination (position of the scanning area used in a past ultrasonic scan, [0020]).
As stated in [0030], the scanning area and ROI are equivalent terms.
Regarding claim 3, Kuroiwa in view of Mihailescu teach the method of claim 1, and Kuroiwa further teaches that displaying comprises displaying as part of the other quantitative ultrasound examination, the indicator representing a transducer position relative to the patient from the previous quantitative ultrasound examination (position of the ultrasonic probe used in a past ultrasonic scan, [0020]), and the indicator being loaded from memory due to creation during the previous quantitative ultrasound examination ([0026]).
As stated in [0020], the first marker can be either one of or both of the position of the ultrasonic probe and the scanning area.

Regarding claim 7, Kuroiwa in view of Mihailescu teach the method of claim 1, and Kuroiwa further teaches that displaying comprises displaying the indicator as a direction of movement of a transducer probe ([0075]).
Regarding claim 8, Kuroiwa in view of Mihailescu teach the method of claim 1, and Kuroiwa further teaches that displaying comprises displaying information relating a transducer position (guide marker 110, [0074]) to the patient and then displaying a refinement (target guide marker 111, [0074]) based on a measure of similarity.
The position of the probe can be replicated between examinations by matching up the guide marker 110 with the target guide marker 111.  The degree of matching can also be monitored to help the operator correctly place the probe; the displayed value of matching will increase as the target position is approached, with 100% representing an identical probe placement.
Regarding claim 9, Kuroiwa in view of Mihailescu teach the method of claim 1, and Kuroiwa further teaches positioning a transducer probe relative to the patient by hand based on the indicator (S18, [0070]-[0071]).
Regarding claim 10, Kuroiwa in view of Mihailescu teach the method of claim 1, and Kuroiwa further teaches that performing comprises performing with the ROI for the first anatomy of the other quantitative ultrasound examination at a location of maximum similarity with the ROI for the first anatomy of the previous quantitative ultrasound examination ([0095]).
Regarding claim 11, Kuroiwa in view of Mihailescu teach the method of claim 1, and Kuroiwa further teaches that performing comprises generating a quantitative ultrasound image ([0023]) showing .
Claims 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa in view of Mihailescu, as applied to claims 1 & 13, above, in further view of Hazard (US 2010/0286520).
Regarding claim 4, Kuroiwa in view of Mihailescu teach the method of claim 1.
However, Kuroiwa in view of Mihailescu fail to disclose displaying a pictogram of a patient body, a transducer position relative to the patient body, and one or more body markers on the patient body.
Hazard teaches (Figure 13) displaying a pictogram of a patient body (graphical representation 382 of a side-view of the body & graphical representation 384 of an anterior view of the body, [0103]), a transducer position relative to the patient body (graphical representation 380 of the probe 326, [0104]), and one or more body markers on the patient body (marker, [0107]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kuroiwa in view of Mihailescu to display a pictogram of a patient body, a transducer position relative to the patient body, and one or more body markers on the patient body as taught by Hazard.  These provide clear visual aids to the operator for navigating to and imaging the region of interest.
Regarding claim 14, Kuroiwa teaches the method of claim 13.
However, Kuroiwa in view of Mihailescu fail to disclose receiving user input on a pictogram of a patient body or a body model.
Hazard teaches receiving user input on a pictogram of a patient body or a body model ([0103]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kuroiwa in view of Mihailescu to receive user input on a pictogram of a patient body or a body model.  This allows the operator to keep track of any changes made during the procedure.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa in view of Mihailescu, as applied to claim 1, above, in further view of Zou (US 2017/0367685).
Regarding claim 6, Kuroiwa in view of Mihailescu teach the method of claim 1, and Kuroiwa further teaches displaying a degree of similarity (degree of matching, [0076]), and changing an ultrasound field of view to maximize the degree of similarity ([0076] & [0095]).
However, Kuroiwa in view of Mihailescu fail to disclose displaying a degree of similarity between ultrasound data of the ROI for the first anatomy of the patient and ultrasound data of the ROI for the other quantitative ultrasound examination.
Zou teaches measuring the degree of similarity (similarity index, [0041]) comprises comparing ultrasound data (image characteristic, [0041]) of the ROI for the first anatomy of the patient and ultrasound data of the ROI for the other quantitative ultrasound examination ([0041]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kuroiwa in view of Mihailescu such that the degree of similarity is obtained by comparing ultrasound data of the ROI for the first anatomy of the patient and ultrasound data of the ROI for the other quantitative ultrasound examination as taught by Zou.  Comparing ultrasound data between the two examinations can ensure that the probe is precisely positioned in the same location.
Claims 15 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa in view of Hazard, in further view of Zou.
Regarding claims 15 & 17, Kuroiwa teaches a system (ultrasonic diagnostic apparatus 100, [0019]) for region of interest (ROI) positioning in quantitative ultrasound imaging, the system comprising:
an image processor (central processing circuitry 1, [0019]) configured to assist positioning of the ROI over a same anatomy of a patient used in a previous instance of 
a display (display circuitry 8, [0019]) configured to display a current instance of quantitative ultrasound imaging of the same anatomy based on the position of the ROI (S13, [0063]).
However, Kuroiwa fails to disclose that the image processor is configured to display on the display a pictogram of a patient body indicating a relative position of a transducer to the patient.
Hazard teaches that the image processor is configured to display on the display a pictogram of a patient body (graphical representation 382 of a side-view of the body & graphical representation 384 of an anterior view of the body, [0103]) indicating a relative position of a transducer to the patient (graphical representation 380 of the probe 326, [0104]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kuroiwa to display on the display a pictogram of a patient body indicating a relative position of a transducer to the patient as taught by Hazard.  These provide clear visual aids to the operator for navigating to and imaging the region of interest.
However, Kuroiwa in view of Hazard fail to disclose that the indication is based on correlation of ultrasound data of an image from the previous instance and ultrasound data of an image from the current instance, and that the image processor is configured to determine the correlation as between the ultrasound data for a field of view or the ROI in the previous instance and in the current instance.
Zou teaches that the indication is based on correlation (similarity index, [0041]) of ultrasound data (image characteristic, [0041]) of an image from the previous instance and ultrasound data of an image from the current instance ([0041]), and that the image processor is configured to determine the 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Kuroiwa in view of Hazard such that the indication is based on correlation of ultrasound data of an image from the previous instance and ultrasound data of an image from the current instance, and that the image processor is configured to determine the correlation as between the ultrasound data for a field of view or the ROI in the previous instance and in the current instance as taught by Zou.  Comparing ultrasound data between the ROIs of the two examinations can ensure that the probe is precisely positioned in the same location.
Regarding claim 18, Kuroiwa teaches the system of claim 15, and Kuroiwa further teaches that the image processor is configured to display an indicator (arrow marker, [0075]) of a direction of movement of a transducer aligned with the same anatomy ([0075]).
Regarding claim 19, Kuroiwa teaches the system of claim 15, and Kuroiwa further teaches that the image processor is configured to display a relative position of a transducer to the patient (S6, [0054]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa in view of Mihailescu, as applied to claim 1, above, in further view of Ribes (US 2016/0113632).
Regarding claim 12, Kuroiwa in view of Mihailescu teach the method of claim 1.
However, Kuroiwa in view of Mihailescu fail to disclose a time period between the previous and other quantitative ultrasound examination.
Ribes teaches that the previous quantitative ultrasound examination is separated by the other quantitative ultrasound examination by twelve hours or more ([0031]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined that the ultrasound examinations taught by Kuroiwa are .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa in view of Hazard, in further view of Zou, as applied to claim 15, above, in further view of Yang (US 2015/0272550).
Regarding claim 20, Kuroiwa in view of Hazard, in further view of Zou, teach the system of claim 15, and Kuroiwa further teaches that the display is configured to display an image from the current instance ([0063]) and an image all from the previous instance ([0050]) with quantities of quantitative ultrasound parameters for the ROI in both images being for the same anatomy ([0095]).
However, Kuroiwa in view of Hazard, in further view of Zou, to disclose that the two images are displayed simultaneously.
Yang teaches displaying a first and second image simultaneously ([0060]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have integrated the ability to simultaneously display multiple images as taught by Yang into the system taught by Kuroiwa in view of Hazard, in further view of Zou.  Upon completion of the second ultrasound examination, displaying images from both the previous and current examination would allow the operator to more easily visually identify any changes between the images.
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues “Independent claim 1 recites displaying an indicator from a previous quantitative ultrasound examination, and performing another quantitative ultrasound 
“Kuroiwa notes that flow velocity is dependent on the angle of interrogation in ultrasound (paragraph 4). The flow imaging is of a blood vessel (paragraph 3). The scan modes used are B-mode, color Doppler (flow velocity), and Doppler spectrum (paragraph 20). Kuroiwa is directed to direct ultrasound measurements (B-mode, color Doppler and Doppler spectrum), not quantitative ultrasound (see paragraph 1 of the current application). As a term of art known to a person of ordinary skill, quantitative ultrasound is not B-mode or Doppler ultrasound. Kuroiwa does not disclose use of an ROI indicator from a previous ultrasound examination of shear wave, strain, attenuation, elasticity, or backscatter imaging”.
Though Examiner agrees that Kuroiwa does not teach shear wave, strain, attenuation, elasticity, or backscatter imaging, Kuroiwa is drawn to quantitative ultrasound imaging.  Paragraph [0001] of the applicant’s specification states “In quantitative ultrasound (QUS) imaging, the detected information is further processed to quantify a biomarker or characteristic of the tissue being imaged. Rather than merely providing a B-mode image of the tissue, a characteristic of that tissue is imaged”.  Kuroiwa satisfies this definition of ultrasound imaging, as the flow velocity of blood is a characteristic of the tissue being imaged.
Regarding claim 13, applicant argues “Independent claim 13 recites storing a quantitative ultrasound image including values for a quantitative ultrasound parameter. As noted for claim 1, Kuroiwa does not disclose quantitative ultrasound. 
“Claim 13 is allowable for another reason. Claim 13 recites storing an ultrasound image including a defined a region of interest and B-mode data outside the defined region of interest. Kuroiwa does not disclose this limitation. 

Kuroiwa teaches quantitative ultrasound imaging for the same reasons as listed above.  Kuroiwa does, in fact, generate an image with an ROI in it.  The ROI is represented as 300 in Figure 2.  As can be seen in Figure 2, the image shows both data within and outside of the ROI.
Regarding claim 15, applicant argues “Independent claim 15 recites a previous instance of quantitative ultrasound imaging and a current instance of quantitative ultrasound imaging. As noted for claim 1, Kuroiwa does not disclose quantitative ultrasound imaging. 
“Claim 15 is allowable for another reason based on the added limitations from claim 16. Claim 15 recites that the image processor is configured to display on the display a pictogram of a patient body or body model indicating a relative position of a transducer to the patient. Kuroiwa does not disclose this limitation. 
“Kuroiwa displays a wire frame representing the transducer 109, 110-1, 111-1, scan plane s, spectral Doppler beam 110-2, 111-2, and range gate II (see Figures 7A, 8, and 10; paragraphs 55, 68, and 83). These graphics are displayed with the volume image (paragraph 55) or on a B-mode image (paragraph 83). These frames are used to guide positioning of the transducer during a current examination (paragraphs 69-71). 

“In Kuroiwa, the B-mode image (paragraph 83) or volume image (paragraph 55) are used for reference and show the patient. The volume data is an X-ray, CT, MRI, or ultrasound image (paragraph 25). The volume image may include a body surface part with an appropriate degree of transparency (paragraph 55). An actual image is not a model. Kuroiwa discloses an image of a body but does not disclose a body model. 
“Claim 15 is allowable for yet another reason. Claim 15 recites that the image processor is configured to display an indication based on correlation of ultrasound data of an image from the previous instance and ultrasound data of an image from the current instance. Kuroiwa does not disclose this limitation. 
“Kuroiwa determines a degree of matching (paragraph 76). The match is between position information, such as matching of angles and/or distances (paragraph 76). The match is displayed to guide placement of the transducer (paragraphs 67 and 76). Kuroiwa relies on transducer, scan plane, and/or ROI information (e.g., paragraph 30) for matching, not correlation of data of images”.
Kuroiwa teaches quantitative ultrasound imaging for the same reasons as listed above.  Regarding the absence of Kuroiwa teaching a pictogram, the reference of Hazard has been introduced to teach this limitation.  Regarding the absence of Kuroiwa teaching that the correlation is based on ultrasound data, the reference of Zou has been introduced to teach this limitation.
Regarding claim 4, applicant argues “Claim 4 recites displaying a pictogram of a patient body, a transducer position relative to the patient body, and one or more body markers on the patient body. As noted for claim 15, Kuroiwa does not display a pictogram of a patient body”.
The reference of Hazard has been introduced to teach this limitation (see rejection of claim 4 above).

Paragraph [0055] of Kuroiwa teaches that a probe marker 109 and scan plane marker S are superimposed over volume image 108.  These markers distinguish volume image 108 from being solely an image, by including supplementary information such as guidance data for the probe.  The volume image 118 be considered a body model with the inclusion of these markers.
Regarding claim 6, applicant argues “Claim 6 recites displaying a degree of similarity between ultrasound data of the ROI for the first anatomy of the patient and ultrasound data of the ROI for the other quantitative ultrasound examination, and further comprising changing an ultrasound field of view to maximize the degree of similarity. As noted for claim 15, Kuroiwa matches based on angle and distance, not similarity between ultrasound data”.
The reference of Zou has been introduced to teach this limitation (see rejection of claim 6 above).
Regarding claim 11, applicant argues “Claim 11 recites generating a quantitative ultrasound image showing values for a quantitative ultrasound parameter for the first anatomy. Kuroiwa uses B-mode and Doppler imaging, not quantitative ultrasound parameters”.
Kuroiwa teaches quantitative ultrasound imaging for the same reasons as listed above.
Regarding claim 14, applicant argues “Claim 14 recites receiving user input on a pictogram of a patient body or a body model. As noted for claim 15, Kuroiwa uses a transducer and scan plane graphics and an actual volume image, not a pictogram of a patient body and not a body model”.
The reference of Hazard has been introduced to teach this limitation (see rejection of claim 14 above).
Regarding claims 17, applicant argues “Claim 17 recites that the image processor is configured to determine the correlation as between the ultrasound data for a field of view or the ROI in the 
The reference of Zou has been introduced to teach this limitation (see rejection of claim 17 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793